Mr. Justice Breese delivered the opinion of the Court: It is, we believe, a principle generally admitted, that an award, being the judgment of a tribunal of the parties’ own choosing, should be liberally construed to sustain it, if it does not lack two essential properties, namely, certainty and finality. This certainty is judged of only according to a common intent, consistent with fair and reasonable presumption. Purdy v. Delavan, 1 Caines (N. Y.), 304. It is also held that courts will not suffer an award to be disturbed which is so far certain as from the nature of the subject of it could be reasonably expected; and when the directions of the arbitrators, though not decidedly certain upon the face of the award, can, with tolerable ease, be reduced to a certainty, as by reference to any written document, or the inspection of any particular thing, house or land, an award will not be on such ground impeachable. Caldwell on-Arbitration, 251. As to finality, the award must make a final disposition of the matters submitted. The declaration in this case avers that the parties to the arbitration were partners in trade, and differences having arisen between them, an arbitration was agreed upon, and the bond in suit executed, which was lost. By the loss of the bond, the terms of the submission are not before us, but from the allegations in the declaration we can readily understand that the partnership rights and liabilities were alone submitted to the arbitrators. Does the award settle those rights and liabilities with sufficient certainty? The arbitrators, after hearing the testimony, and upon due consideration thereof, award that Reinback account to and pay to the firms of Henrickson & Rein-back, and Reinback & Van Winkle, the sum of twelve hundred and ninety-six XW dollars; that the parties be entitled to the proceeds of all uncollected and outstanding assets of those firms in equal amounts, and that the cost of arbitration be equally divided between the parties. ■ We think this award fulfills the conditions of certainty to a common intent, and finality. It was a difference among partners which was submitted, and the presumption is, each was entitled to equal portions of the proceeds — that they were equally interested. Farr v. Johnson, 25 Ill. 522. In that ease the award made reference to an account, and it was held the account might be examined to sustain the award. Now, the presumption being that, as partners, they were equally entitled to the proceeds of the partnership, and in equal parts to the amount found to be due from Reinback, the award is relieved from all uncertainty. It is also final, because the award settles forever their respective rights and claims, and can be pleaded to any action brought for a settlement and account. That is the purport and clear intendment of the finding of the arbitrators. As to the pleadings, the several breaches assigned are analogous to several counts in a declaration, and if one count be good a general demurrer will not be sustained. The breaches for the nonpayment of the twelve hundred and ninety-six fVV dollars, for non-payment of the costs, and of one half of the moneys collected by Reinback, are well assigned. They negative the requirements of the award. The first breach is, in substance, that defendant did not pay the $1,296.90 to the firms, nor did he pay it to the plaintiff, or any part of it. We are of opinion judgment on the demurrer should have been for the plaintiff. The Circuit Court having adjudged differently, the judgment must be reversed, and the cause remanded for further proceedings not inconsistent with this opinion. Judgment reversed.